DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, Subspecies 1B, Subspecies 2E, Subspecies 3B, and Subspecies 4A in the reply filed on July 23rd, 2021 is acknowledged.
Claims 4 (Subspecies 1C), 15 (Subspecies 4B), and 16 (Species J) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 23rd, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harp (U.S. Patent 8,080,011).
	Harp discloses a device (for example see Figures 7-9 and annotated figures below) comprising a blade shaft (106), a sleeve (108) surrounding the blade shaft, a footplate, and a support. The blade shaft includes a distal end having a crescent shaped . 

    PNG
    media_image1.png
    442
    782
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    502
    1152
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shuler (U.S. Patent 4,923,441) in view of Hakky (U.S. Patent 5,201,731).
	Shuler discloses a device (for example see Figures 1 and 4 and annotated figure below) comprising a blade shaft (22) including a distal end with an arcuate blade (114) configured to oscillate about a longitudinal axis of the blade shaft (column 3 lines 64-66 and column 4 lines 30-40), a sleeve (12) surrounding the blade shaft, and a support. The sleeve includes a distal end having an opening (the lumen thought sleeve 12 includes an opening that opens up into opening 20) sized and shaped to allow the arcuate blade to translate distally beyond the distal end of the sleeve. The support extends from the distal end of the sleeve to the distal end of the device and defines a cutting region (20) between the distal end of the sleeve and the distal end of the device. Shuler discloses the invention as claimed except for the device further comprising a footplate. Hakky teaches a device (for example see Figure 2B and annotated figure below) comprising a blade shaft (304, 306, etc.) having a distal end with a cutting blade (306), a sleeve surrounding the blade shaft having a distal end with an opening sized and shaped to allow the cutting blade translate beyond the distal end of the sleeve, and a support extending from the distal end of the sleeve and defining a cutting region (the opening blade 306 cuts tissue) beyond the distal end of the sleeve, wherein the device further comprises a footplate (106) positioned at the distal end of the support in order to limit the direction and amount of tissue received by the cutting region. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to 
	The device of Shuler as modified by Hakky discloses a device wherein the footplate is capable of preventing any material from moving distally when pressed against the footplate by distal translation of the cutting blade.


    PNG
    media_image3.png
    275
    534
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    226
    482
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775